Judgment of the Supreme Court, Kings County, rendered September 19, 1966, reversed on the law and the facts, plea vacated and action remitted to said court for further proceedings in accordance herewith. *985Defendant’s recitation of the circumstances surrounding the commission of the crime of attempted burglary in the third degree, to which he offered to plead guilty, did not clearly establish his guilt thereof. Hence, it was error for the court to have accepted the plea without inquiring further with regard to his story of the crime and whether or not he still wished to offer such a plea (People V. Serrano, 15 N Y 2d 304, 308, 309-310; see, also, People v. Nixon, 21 N Y 2d 338, 344). Beldock, P. J., Christ, Brennan, Hopkins and Martuscello, JJ., concur.